
	

113 HR 4234 IH: Ensuring Veterans’ Resiliency Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4234
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Bucshon (for himself and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out a pilot program to reduce the shortage of
			 psychiatrists in the Veterans Health Administration of the Department of
			 Veterans Affairs by offering competitive employment incentives to certain
			 psychiatrists, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring Veterans’ Resiliency Act.
		2.Pilot program for repayment of educational loans for certain psychiatrists of Veterans Health
			 Administration
			
				(a)Establishment
				The Secretary of Veterans Affairs shall carry out a pilot program to repay a loan of an individual
			 described in subsection (b) that—
				
					(1)
					was used by the individual to finance education regarding psychiatric medicine, including education
			 leading to an undergraduate degree and education leading to the degree of
			 doctor of medicine or of doctor of osteopathy; and
				
					(2)
					was obtained from a governmental entity, private financial institution, school, or other authorized
			 entity, as determined by the Secretary.
				
				(b)
				Eligible individuals
				To be eligible to obtain a loan repayment under this section, an individual shall—
				
					(1)
					either—
					(A)be licensed or eligible for licensure to practice psychiatric medicine in the Veterans Health
			 Administration of the Department of Veterans Affairs; or
					(B)be enrolled in the final year of a residency program leading to a specialty qualification in
			 psychiatric medicine that is approved by the Accreditation Council for
			 Graduate Medical Education; and
					(2)as determined appropriate by the Secretary, demonstrate a commitment to a long-term career as a
			 psychiatrist in the Veterans Health Administration, including by requiring
			 a set number of years of obligated service.
				(c)SelectionThe Secretary shall select not less than 10 individuals described in subsection (b) to participate
			 in the pilot program for each year in which the Secretary carries out the
			 pilot program.
			
				(d)
				Loan Repayments
				
					(1)Amounts
					Subject to the limits established by paragraph (2), a loan repayment under this section may consist
			 of payment of the principal, interest, and related expenses of a loan
			 obtained by an individual described in subsection (b) for all educational
			 expenses (including tuition, fees, books, and laboratory expenses)
			 relating to a degree described in subsection (a)(1).
				
					(2)Limit
					For each year of obligated service that an individual agrees to serve in an agreement described in
			 subsection (b)(2), the Secretary may pay not more than $60,000 on behalf
			 of the individual.
				(e)Breach
				(1)LiabilityAn individual who participates in the pilot program under subsection (a) who fails to satisfy the
			 commitment described in subsection (b)(2) shall be liable to the United
			 States, in lieu of any service obligation arising from such participation,
			 for the amount which has been paid or is payable to or on behalf of the
			 individual under the program, reduced by the proportion that the number of
			 days served for completion of the service obligation bears to the total
			 number of days in the period of obligated service of the individual.
				(2)Repayment periodAny amount of damages which the United States is entitled to recover under this subsection shall be
			 paid to the United States within the one-year period beginning on the date
			 of the breach of the agreement.
				(f)Prohibition on simultaneous eligibilityAn individual who is participating in any other program of the Federal Government that repays the
			 educational loans of the individual may not participate in the pilot
			 program under subsection (a).
			(g)ReportNot later than 90 days after the date on which the pilot program terminates under subsection (g),
			 the Secretary shall submit to the Committees on Veterans’ Affairs of the
			 House of Representatives and the Senate a report on the pilot program. The
			 report shall include the overall effect of the pilot program on the
			 psychiatric workforce shortage of the Veterans Health Administration, the
			 long-term stability of such workforce, and overall workforce strategies of
			 the Veterans Health Administration that seek to promote the physical and
			 mental resiliency of all veterans.
			
				(h)
				Regulations
				The Secretary shall prescribe regulations to carry out this section, including standards for
			 qualified loans and authorized payees and other terms and conditions for
			 the making of loan repayments.
			(i)TerminationThe authority to carry out the pilot program shall expire on the date that is three years after the
			 date on which the Secretary commences the pilot program.
			3.Comptroller General study on pay disparities of psychiatrists of Veterans Health Administration
			(a)StudyNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study of pay disparities among psychiatrists
			 of the Veterans Health Administration of the Department of Veterans
			 Affairs. The study shall include—
				(1)an examination of laws, regulations, practices, and policies, including salary flexibilities, that
			 contribute to such disparities; and
				(2)recommendations with respect to legislative or regulatory actions to improve equity in pay among
			 such psychiatrists.
				(b)ReportNot later than one year after the date on which the Comptroller General completes the study under
			 subsection (a), the Comptroller General shall submit to the Committees on
			 Veterans’ Affairs of the House of Representatives and the Senate a report
			 containing the results of the study.
			
